Douglas, J.,
dissenting in part: I respectfully disagree with the majority opinion wherein it declines to find that RSA chapter 354-A authorizes the commission to award compensatory damages.
RSA chapter 354-A was enacted as a broad legislative scheme designed to eradicate the evil of unlawful discrimination. In a strong declaration of purpose, the legislature found and declared:
“that practices of discrimination against any of its inhabitants because of age, sex, race, creed, color, marital status, physical or mental handicap or national origin are a matter of state concern, that such discrimination not only threatens the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free democratic state and threatens the peace, order, health, safety and general welfare of the state and its inhabitants.”
RSA 354-A: 1 (Supp. 1981).
Accordingly, the legislature declared it an' unlawful discriminatory practice to deny employment, labor organization membership, housing accommodations, public accommodations and the advantages, facilities and privileges thereof on the basis of age, sex, race, creed, color, marital status, physical or mental handicap or national origin. RSA 354-A:8 (Supp. 1981).
*413To effectuate the purposes of the act, the New Hampshire Commission for Human Rights was created and authorized “to eliminate and prevent discrimination” and “was given general jurisdiction and power for such purposes.” RSA 354-A:l (Supp. 1981). More specifically, RSA 354-A:9 (Supp. 1983) authorizes the commission, after finding that an unlawful discriminatory practice has been engaged in, to issue a cease and desist order and “to take such affirmative action, including (but not limited to) hiring, reinstatement, or upgrading employees, with or without back pay ... as in the judgment of the commission, will effectuate the purposes of this chapter....” (Emphasis added.)
There can be no doubt that the legislature intended to empower the commission with the authority to fight discrimination by giving it the tools with which to effectively implement the policy of eliminating and preventing discrimination. First, by using the phrase “including but not limited to,” the legislature implies that measures other than those specified in the statute may be taken by the commission. Moreover, broad discretion to fashion remedies is accorded to the commission by the legislative directive that the commission “take such affirmative action ... as in [its] judgment will effectuate the purposes of this chapter.”
The legislature’s stated purpose in enacting RSA chapter 354-A was to eliminate and prevent unlawful discrimination. This court previously has stated that the purpose of RSA chapter 354-A is to make the victims of unlawful discrimination “whole.” Burns v. Town of Gorham, 122 N.H. 401, 410-11, 445 A.2d 1111, 1116 (1982). Thus, RSA chapter 354-A seeks to prevent future unlawful discriminatory practices and to redress injuries. The award of compensatory damages fulfills the purposes of the statute.
Pecuniary loss and mental anguish can be effects of discrimination. A victim is made “whole” when he or she is compensated for injuries, such as pecuniary loss and mental anguish, resulting from the discriminatory practice. The award of compensatory damages will serve to eliminate the effects of discrimination, prevent future discriminatory practices and ensure that victims of unlawful discrimination are truly made “whole.” Hence, such an award is within the commission’s legislative authority to take such action as will effectuate the purposes of the act.
Further support for the conclusion that RSA chapter 354-A authorizes the commission to award compensatory damages is found in RSA 354-A: 13 (Supp. 1983), which provides, in pertinent part, that:
“the procedure herein provided shall, while pending, be exclusive and the final determination therein shall exclude *414any other action, civil or criminal, based on the same grievance of the individual concerned.”
In Howard v. Dorr Woolen Company, 120 N.H. 295, 297, 414 A.2d 1273, 1274 (1980), we held that the proper remedy for unlawful discrimination is statutory, citing RSA chapter 354-A. If the commission is denied the authority to award compensatory damages under the statute, victims of unlawful discrimination will be barred from receiving complete compensation for their injuries. This result is not only inconsistent with the purpose of the statute and our previous ruling in Burns v. Town of Gorham, 122 N.H. 401, 445 A.2d 1111 (1982), but it also violates part I, article 14 of our State Constitution wherein our citizens are guaranteed the right to a remedy that properly compensates them. N.H. CONST, pt. I, art. 14.
Other States, construing language similar to that in our statute, have authorized the award of compensatory damages to victims of unlawful discrimination. E.g., A. P. Green Services Div. of Bigelow-Liptak Corp. v. State Fair Employment Practices Com., 19 Ill. App. 3d 875, 312 N.E.2d 314 (1974); Bournewood Hospital, Inc. v. Massachusetts Com. Against Discrimination, 358 N.E.2d 235 (Mass. App. 1976); Williams v. Joyce, 479 P.2d 513 (Or. App. 1971); Jackson v. Concord, 54 N.J. 113, 253 A.2d 793 (1969); State Human Rights Com. v. Pauley, 212 S.E.2d 77 (W. Va. 1975). A review of the rationale of these decisions also convinces me that the award of compensatory damages is authorized by RSA chapter 354-A.